Citation Nr: 0709258	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-19 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for right foot 
disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for left foot 
disability, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1983 to 
September 1986. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision of the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (RO) of 
the Department of Veterans Affairs (VA), which, in pertinent 
part, denied ratings in excess of 10 percent for both the 
right and left foot disorders.


FINDINGS OF FACT

1.  The veteran's tender calluses on the right foot are 
manifested by moderately severe impairment.

2.  The veteran's tender calluses on the left foot are 
manifested by moderately severe impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, for tender 
calluses on the right foot, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5284 (2006).

2.  The criteria for a rating of 20 percent, for tender 
calluses on the left foot, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the veteran, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he should submit any pertinent evidence in her 
possession, by letters mailed in April 2004 and June 2004, 
prior to its initial adjudication of the claim.  The veteran 
was also provided with the requisite notice with respect to 
the effective-date element of her claim in a January 2007 
letter.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining her service medical records 
and VA treatment records.  In addition, the veteran was 
afforded VA examinations in August 2004 and January 2006.  
The veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate her claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation.  

Accordingly, the Board will address the merits of the 
veteran's claims.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The report of an August 2004 VA examination notes that the 
veteran stated that the calluses on her feet do not bother 
her as long as she keeps them pumiced down.  There are oval 
calluses one centimeter long of the skin of the soles over 
both fourth metatarsal heads.  The calluses were not tender.  
Also, the veteran's gait was normal.

The most recent VA examination report of January 2006 notes 
the veteran's complaints of bilateral foot pain due to 
calluses.  The veteran reported one episode of flare-up in 
the last 12 months that lasted for two days.  The veteran 
complained of increased bilateral foot pain after prolonged 
standing and walking for more than 15 minutes and with cold 
damp weather.  The veteran presented with a moderate antalgic 
gait.  Physical examination revealed moderately to severe 
tender calluses to palpation, the right greater than the 
left.  The calluses encompassed about two thirds of the 
proximal aspect of both feet, which is about 30 percent of 
her entire foot bilaterally.  She walked with a very slow 
gait.  There was no unusual breakdown of her skin or unusual 
vascular changes.  The plantar aspect of her feet was dry.  
The veteran had difficulty standing on her toes and heels due 
to pain.  Achilles tendon was midline and no flat foot was 
noted.  The veteran had a history of fungal toenails on both 
toes, which results in missing big toenails on both feet.  
Range of motion of all toes was normal.  With repetitive use, 
the range of motion was not additionally limited by pain, 
fatigue, weakness or lack of endurance.  There was also a 
faint two- centimeter scar along the dorsal aspect of both 
feet near the second toe from previous foot surgery in 1987 
for callus removal.

A VA outpatient treatment records dated March 2006 notes the 
veteran's complaint of "callus pain".  She was ambulating 
well.  The physician noted painful and tender calluses to 
palpation bilaterally.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2006).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  
38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 does not preclude 
the assignment of separate evaluations for separate and 
distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

According to the Rating Schedule, foot injuries warrant a 10 
percent evaluation if they are moderate, a 20 percent 
evaluation if they are moderately severe or a 30 percent 
evaluation if they are severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.

A 10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The objective medical evidence of record shows that the 
veteran has moderately to severely tender and symptomatic 
callus formations on both her right and left feet.  The 
veteran reported difficulty standing or walking for more than 
15 minutes.  But with repetitive use, the range of motion was 
not additionally limited by pain, fatigue, weakness or lack 
of endurance.  In light of the veteran's antalgic gait, 
difficulty standing on her toes and heels due to pain, and 
complaints of callus pain, the Board is of the opinion that 
the overall disability picture resulting from her service-
connected tender calluses on her right and left feet more 
closely approximates a moderately severe disability under 
Diagnostic Code 5284.  Accordingly, a 20 percent rating is 
warranted for this disability for each foot.  

In regard to the veteran's scars on the right and left feet, 
the Board notes that the 20 percent rating provided for 
moderately severe disability due to callus formation (a skin 
problem), already contemplates any disability due to the 
scars on each foot.  As such, granting an additional rating 
of 10 percent evaluation under the Diagnostic Code for rating 
a scar, even if painful, would be duplicative of the 
increased evaluation provided by this decision for 
symptomatology of skin tenderness experienced by the veteran 
on each foot.
 
The Board has also considered whether a higher rating could 
be warranted for these disabilities under any other 
diagnostic code, but has found none.  The veteran does not 
have flatfoot, bilateral weak foot, claw foot, or malunion of 
the tarsal or metatarsal bones.  As such, evaluation under 
any other Diagnostic Codes for rating feet disabilities is 
not applicable.  

Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for her right foot and left foot 
disabilities and that the manifestations of the disability 
are not in excess of those contemplated by the scheduler 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  


ORDER

Entitlement to a 20 percent rating, but not higher, for right 
foot disability is granted, subject to the criteria 
applicable to the payment of monetary benefits.

Entitlement to a 20 percent rating, but not higher, for left 
foot disability is granted, subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


